Citation Nr: 0008959	
Decision Date: 04/03/00    Archive Date: 04/11/00

DOCKET NO.  97-11 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a left knee meniscectomy.  

2.  Entitlement to a compensable evaluation for residuals of 
excision of lipomas of the back.  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from May 1994 to March 1996.

This appeal arises from a May 1996 rating decision in which 
the Department of Veterans Affairs (VA) Honolulu, Hawaii 
Regional Office (RO) denied entitlement to service connection 
for bilateral hearing loss and granted entitlement to service 
connection for residuals of a left knee injury, evaluated as 
10 percent disabling and residuals of excision of lipomas of 
the back, evaluated as noncompensably disabling.  In a 
January 1998 decision, the Board denied service connection 
for hearing loss and remanded the issues pertinent to a 
higher rating for the left knee disability and lipomas.  

The veteran has moved to Florida, and the St. Petersburg RO 
currently has jurisdiction of the veteran's claims file.  The 
RO has returned the case to the Board for final appellate 
review.  (The Board is obligated by law to ensure that the RO 
complies with its directives.  Stegall v. West, 
11 Vet. App. 268 (1998)).   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has symptomatic residuals from removal of a 
semilunar cartilage, including instability, that is 
productive of no more than slight impairment. 

3.  Service connection is in effect for degenerative joint 
disease and the veteran has limitation of flexion of the left 
knee that is documented to 120 degrees with additional 
functional impairment due to pain.   

4.  No disability associated with past excisions of lipomas 
of the back is shown.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a left knee meniscectomy have not 
been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 
C.F.R. § 4.71a, Diagnostic Codes 5257-5261 (1999).

2.  The criteria for a separate 10 percent rating for 
arthritis of the left knee have been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1997); 38 C.F.R. § 4.71a, Diagnostic Code 
5260; VAOPGCPREC 9-98 (August 14, 1998).

3.  The schedular criteria for a compensable evaluation for 
residuals of excision of lipomas of the back have not been 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 4.118, Diagnostic Code 7899-7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran filed his original claim for service connection 
in April 1996.  He stated that he surgery on his left knee 
and back in 1995.  Service medical records show that an x-ray 
of the left knee in May 1995 revealed a suspected mild 
degenerative joint disease (DJD).  In June 1995, the veteran 
was seen for lumps under the skin of his back of several 
months' duration; he reported that they began causing 
discomfort.  Surgical excision for lipomas was accomplished.  
In March 1996, the veteran was noted to be 2 months status 
post left knee arthroscopy/? partial medial meniscectomy.  He 
reported some tenderness.  Range of motion of the left knee 
was from 5 degrees of extension to 140 degrees of flexion.  
The impression was that the veteran was improving.   

A rating decision dated in May 1996 granted service 
connection for residuals of left knee injury with x-ray 
evidence of DJD at a rate of 10 percent under Diagnostic Code 
(DC) 5299-5003 and residuals of excision of lipomas, claimed 
as residuals of back surgery at a rate of 0 percent under DC 
7899-7805.  A synonym for arthritis or osteoarthritis is DJD.  
STEDMAN'S MEDICAL DICTIONARY 1267 (26th Ed. 1995).  This 
citation is provided purely for definitional purposes to aid 
in the Board's discussion.  Cf. Kirwin v. Brown 8 Vet. App. 
148 (1995), Traut v. Brown 6 Vet. App. 181 (1994).  Use in 
this manner does not conflict with the holding in Thurber v. 
Brown, 5 Vet. App. 119 (1993).  

A VA doctor completed a Physical Examination Report in March 
1997.  The doctor identified internal derangement of the 
knees, left greater than right, as disability producing 
functional impairment.  The knee problems involved pain, 
instability, and limited physical activity.  The doctor did 
not distinguish the symptoms of the left knee from those of 
the right knee.  

A VA x-ray of the left knee in September 1998 was negative 
for abnormalities.  VA outpatient treatment records show that 
the veteran had reported swelling and bilateral knee pain 4 
days before.  Physical examination of the knees showed 
minimal swelling bilaterally, without erythema or warmth.  
There was minimal crepitus bilaterally.  Range of motion was 
noted to be from -5 degrees of extension to 140 degrees of 
flexion.  There was no patella tilt, apprehension or grind.  
Testing was negative for abnormalities.  There was no joint 
line tenderness.  The assessment was bilateral knee pain.  

The veteran was afforded a VA examination in January 1999.  
By history, it was noted that the veteran had 3 lipomas 
removed from his lower back in 1995.  He had pain prior to 
the excision.  The veteran complained of a feeling of 
tightness and intermittent pain in his back on bending.  
Physical examination disclosed that forward flexion of the 
low back was to 90 degrees; extension was to 20 degrees; and 
right and left bending was to 30 degrees.  There were no 
reflex, sensory or motor deficits.  There was no fascial 
deficit in the musculature below the scarring which was at 
the sacroiliac joints bilaterally.  The veteran had good 
gluteal tone and his pelvis was level.  

The veteran also reported pain in the left peripatellar area 
with decreased range of motion.  The veteran stated that his 
knee gave way on occasion.  There was no locking; he had 
crepitus on arising from a sitting position.  He had 
difficulty walking at times and he had pain on activity.  
Physical examination revealed that the veteran was able to 
fully squat.  There was a slight amount of atrophy of the 
left quadriceps, but there was no weakness.  He had no 
reflex, sensory or motor deficits in the lower extremities.  
There was lateral instability on varus stressing with 
tenderness and pain in the lateral joint line.  There was no 
subpatellar crepitus and there was no fluid in the joint.  

The diagnoses were mild soft tissue insufficiency of the 
lower back and probable internal derangement of the left 
knee.  The examiner's opinion was that episodes of pain would 
cause an increase in his disability to the joint [knee]; 
however, he was unable to state exactly how much decreased 
range of motion he would experience.  The left knee range of 
motion was from 0 degrees of extension to 120 degrees of 
flexion.  The examiner did not note any weakened motion in 
the lower extremities; there was symmetrical function of both 
legs.  

VA outpatient treatment records dated in March 1999 indicate 
that the veteran reported left posterolateral knee pain, 
status post partial lateral meniscectomy.  Pain increased 
with trying to cross one leg over the other.  It was noted 
that a magnetic resonance imaging (MRI) from the month before 
showed previous partial lateral meniscectomy without other 
significant pathology or changes.  Physical examination was 
within normal limits except for tenderness over the fibular 
head and biceps tendon insertion.  No instability was 
demonstrated.  Buckling was denied.  It was noted that an 
original interpretation of the MRI included a tear of the 
lateral meniscus, but reevaluation showed that there was no 
meniscal tear.  At the end of that month, 1+ left lateral 
collateral ligamentous laxity at 30 degrees was demonstrated.  
It was also noted that pivot shift was positive; Lachman's 
was negative.  Ligamentous laxity was again noted in April 
1999.   

VA outpatient treatment records dated in May 1999 indicate 
that the veteran had received some relief from left knee pain 
following previous steroidal injection.  There was no 
swelling or mechanical symptoms.  Physical examination 
revealed no effusions or instability.  The assessment was 
early DJD, post-traumatic.  

VA outpatient treatment records dated in September 1999 show 
that the veteran complained of having pain of the left knee 
for the preceding 2 weeks.  He reported pain with stairs, up 
and down.  He stated that he had swelling and with any 
pressure, he had knee pain.  Reportedly, the knee cracked and 
popped every day.  Examination revealed negative apprehension 
sign but positive inhibition sign.  There was tenderness over 
both medial and lateral facets of the patella.  Anterior 
drawer sign was negative.  Lachman and meniscal signs were 
normal.  The impression was patello-femoral syndrome.  In 
October 1999, it was noted that the veteran had been sent 
home from his employment at the United States Postal Service 
due to lateral and anterior knee pain.  He wore a brace.  
Physical examination revealed no effusion.  There was 
tenderness on palpation of the lateral joint line.  There was 
trace valgus instability, with stability in all planes shown.  
There was tenderness to palpation of the medial facet of the 
patella.  An x-ray demonstrated decreased lateral joint 
space.  The impression was left knee DJD of the lateral 
compartment and patellofemoral syndrome; status post partial 
lateral meniscectomy.  There was no instability in the knee, 
and the valgus laxity was due to the partial meniscectomy and 
decreased joint space.  A more sedentary job was suggested.  
Later that month, a past history of having a lateral piece of 
the cartilage of the left knee removed was noted.  The 
veteran had recently been fitted for a brace, and he had his 
knee injected one month before and 5 months before that.  

Legal Criteria

The veteran's service-connected left knee disability is 
currently evaluated under Diagnostic Codes 5259.  
Historically, the left knee was also evaluated under DC 5003.  
Thus, the Board will consider whether a higher rating is 
warranted under all available codes. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  In determining the disability 
evaluation, the VA must acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and explain the 
reasons and bases used to support its conclusion.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  The provisions of 
38 C.F.R. § 4.10 (1999) state that, in cases of functional 
impairment, evaluations are to be based upon the lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon the 
person's ordinary activity.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, § 4.71a Diagnostic Code 5003.

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 60 degrees warrants a noncompensable evaluation, and 
limitation of flexion to 45 degrees a 10 percent evaluation.  
A 20 percent evaluation is warranted where flexion is limited 
to 30 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg to 5 degrees warrants a noncompensable evaluation; 
limitation of extension to 10 degrees warrants a 10 percent 
evaluation.  A 20 percent evaluation is warranted where knee 
extension is limited to 15 degrees.  A 30 percent evaluation 
is warranted where knee extension is limited to 20 degrees; a 
40 percent rating may be assigned if extension is limited to 
30 degrees.  Normal range of motion of the knee is from 0 
degrees of extension to 140 degrees of flexion. 38 C.F.R. § 
4.71, Plate II.

Under DC 5259, a 10 percent rating is assigned for removal of 
the semilunar cartilage, symptomatic.  38 C.F.R. § 4.71a.  

Recurrent subluxation or lateral instability causing slight 
impairment warrants a 
10 percent evaluation.  Moderate impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 20 percent evaluation.  A 30 percent evaluation 
requires severe impairment. 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Residual disability from excision of lipomas is not listed in 
the Schedule for Rating Disabilities.  When an unlisted 
condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  38 C.F.R. 
§ 4.20 (1999).  

A 10 percent evaluation is warranted for superficial, poorly 
nourished scars with repeated ulceration.  38 C.F.R. Part 4, 
Code 7803.  A 10 percent evaluation is warranted for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. Part 4, Code 7804.  Scars may be 
evaluated on the basis of any related limitation of function 
of the body part which they affect.  38 C.F.R. Part 4, 
Code 7805.  

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).



Analysis - Residuals of Left Knee Meniscectomy

When a veteran is awarded service connection for a disability 
and subsequently appeals the initial assignment of a rating 
for that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  VA has a duty to assist 
the veteran in the development of facts pertinent to a well-
grounded claim.  38 U.S.C.A. § 5107(a); see also Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  In a letter from the 
veteran received by the RO in October 1999, the veteran 
requested that certain medical records be obtained in 
association with his claim.  The RO sought to obtain all 
evidence that is relevant to the appeal.  The Board notes 
that in the instant case, there is no indication that there 
are additional records which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

The veteran's left knee disability is currently rated 10 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5259, 
relative to symptomatic removal of the semilunar cartilage.  
That is the maximum evaluation under this DC.  In determining 
the proper rating to be assigned for a given disability, the 
Board may only consider those factors which are included in 
the rating criteria provided by regulations for rating that 
disability.  To do otherwise would be error as a matter of 
law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992).  However, the 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

The Board notes that the left knee disability may otherwise 
be rated under DC 5257 which provides for a rating higher 
than 10 percent.  For the minimum 10 percent rating under 
that DC, recurrent subluxation or lateral instability causing 
slight impairment must be demonstrated; a 20 percent 
evaluation requires moderate impairment.  During the pendency 
of the appeal, the veteran on various occasions described a 
sensation of "giving way" of the left knee (e.g., January 
1999).  A review of the medical evidence shows medical 
findings for and against recurrent lateral instability.  
There was no objective evidence of ligamentous instability or 
subluxation during certain examinations (March 1999; May 
1999).  There were findings of instability on other medical 
reports (March 1997; January 1999; late March 1999: and 
October 1999).  

With the evidence in relative equipoise pertinent to the 
degree of disability or any other point, reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 3.102 (1999).  
Accordingly, the Board concludes that the veteran has 
demonstrated instability of the left knee.  For a higher 
rating, the key is the degree of recurrent instability.  
38 C.F.R. § 4.71a, DC 5257.  The March 1997 record that 
refers to instability does not provide any description as to 
the degree of severity.  However, subsequent medical records 
indicate the instability as 1+ or "trace."  In light of the 
medical examiners' descriptions, the Board finds that these 
characterizations best reflect a "slight" impairment.  
Accordingly, a 10 percent rating would be appropriate under 
DC 5257.  Id.  The Board notes that Diagnostic Code 5257 is 
not predicated on loss of range of motion; thus, §§ 4.40 and 
4.45, with respect to pain, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996). 

Since the veteran's left knee disability may be rated under 
DC 5259 and DC 5257, the Board must consider whether separate 
evaluations may be assigned.  Initially, it is noted that the 
evaluation of the same manifestations under various diagnoses 
is to be avoided.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
For determining whether a separate rating is appropriate, the 
critical element is that none of the symptomatology for any 
one of the conditions is duplicative of or overlapping with 
the symptomatology of the other.  Additionally, the Board 
would point out that the VA is proscribed from evaluating the 
same disability under various diagnoses.  An evaluation of 
the same manifestation under different diagnoses is to be 
avoided.  See 38 C.F.R. § 4.14 (1999).  Therefore, a separate 
evaluation must be based upon additional disability.

In this case, the 10 percent rating under DC 5259 involves 
symptomatic residuals from removal of the semilunar 
cartilage.  Significantly, in describing the instability 
found in October 1999, the medical examiner associated that 
problem to the past meniscectomy.  Thus, the 10 percent 
rating under DC 5259 includes the symptomatic residual of 
instability.  As discussed above, the 10 percent rating that 
is appropriate under DC 5257 is based on instability.  Since 
the "same manifestation" accounts for the percentage 
evaluation in either DC 5259 or DC 5257, separate ratings are 
not warranted; that is, there is no additional disability.  
Id.  

The Board also acknowledges that where additional disability 
is shown, a veteran rated under Diagnostic Code 5257 can also 
be separately compensated under Diagnostic Code 5003.  As 
noted above, the rating decision dated in May 1996 originally 
granted service connection for residuals of left knee injury 
with x-ray evidence of DJD at a rate of 10 percent under DC 
5003, the code for arthritis.  When a knee disability is 
already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
5261 in order to obtain a separate rating for arthritis.  If 
the veteran does not at least meet the criteria for a zero 
percent rating under either of these codes, there is no 
additional disability for which a rating may be assigned.  
See VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997).  
This was confirmed by a subsequent opinion.  See VAOPGCPREC 
9-98 (August 14, 1998).  

As for demonstrated limitation of motion in this case, 
treatment records during the pertinent time frame reveal some 
limitation: of flexion, at worst, to 120 degrees.  Extension 
of the left knee was shown to be about 5 degrees shortly 
before discharge from service, but the post service medical 
records reveal normal motion.  See 38 C.F.R. § 4.71a, Plate 
II.  Based solely on these findings, a compensable rating 
under Diagnostic Codes 5260 and 5261 is not warranted.  

However, the Board notes that the "claimant's painful motion 
may add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 
14, 1998).  Disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).

The medical evidence as noted by the most recent VA examiner 
for rating purposes in January 1999 indicates that the 
veteran's left knee pain results in disability of that joint.  
Further, the evidence establishes objective pathology to 
account for the complaints of pain, including slight atrophy 
(January 1999 VA examination) and minimal swelling (September 
1998).  For a 0 percent rating under DC 5260, flexion must be 
limited to 60 degrees; under DC 5261, extension must be 
limited to 5 degrees.  While the veteran's post service 
documented motion of 120 degrees of flexion and 0 degrees of 
extension, at worst, do not warrant a noncompensable rating, 
the Board finds that given the veteran's pain, as 
corroborated by objective pathology, with resulting 
functional limitation, a noncompensable rating under DC 5260 
and 5261 is warranted.  A higher rating under these DCs is 
not justified in light of the absence of documented severity, 
including by medical opinion.  

The General Counsel opinion has held that:

For a knee disability rated under DC 5257 
to warrant a separate rating for 
arthritis based on X-ray findings and 
limitation of motion, limitation of 
motion under DC 5260 or DC 5261 need not 
be compensable but must at least meet the 
criteria for a zero-percent rating.  

See VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997).  
This was confirmed by a subsequent opinion.  See VAOPGCPREC 
9-98 (August 14, 1998).  
Given that the left knee disability has demonstrated 
limitation of some motion, the Board finds that a separate 
rating is warranted for arthritis of the left knee.  That is, 
service connection is already in effect for arthritis (DJD) 
based X-ray findings of the left knee and there is limitation 
of motion of the left knee at the zero-percent level under DC 
5260, 5261.  Id.  

Other matter

The Board notes that this appeal for a higher rating stemmed 
from an initial rating determination that had granted service 
connection.  In such situations, the concept of "staged 
ratings" may be applicable.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In this case, the RO did not specifically 
discuss staged ratings.  However, the Board finds that 
resolution of this appeal does not harm the veteran or his 
due process rights.  Initially, the RO did set forth what 
criteria were necessary for a higher rating, and the veteran 
had the opportunity to present evidence with regard to the 
pertinent criteria.  Additionally, for the reasons discussed, 
a rating higher than those set forth is not warranted at any 
time after service separation, and the Board finds that the 
ratings as herein granted properly commence as of the grant 
of service connection, March 30, 1996.  See Haywood v. West, 
No. 99-7056, slip op. (Fed. Cir. Oct. 28, 1999); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Analysis - Residuals of Excision of Lipomas of the Back

The veteran is currently in receipt of a 0 percent disability 
evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7899-
7805.  38 C.F.R. § 4.27 (1999) provides that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  

When choosing which diagnostic code to apply to an unlisted 
condition, codes for similar disorders or that provide 
general descriptions that encompass many ailments should be 
considered.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In deciding which diagnostic code is "closely 
related" to the unlisted condition, the following three 
factors may be taken into consideration:  (1) whether the 
functions affected by the condition are analogous; (2) 
whether the anatomical location of the condition is 
analogous; and (3) whether the symptomatology of the 
condition is analogous.  Lendenmann v. Principi, 3 Vet. App. 
345, 350-51 (1992).

38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 and 7805 
(1999) pertain to scars.  A 10 percent evaluation is 
warranted for superficial, poorly nourished scars with 
repeated ulceration under Diagnostic Code 7803.  Diagnostic 
Code 7804 provides that a 10 percent disability evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  Diagnostic Code 7805 otherwise 
provides that a rating for scars is based upon the limitation 
of function of the affected part.  38 C.F.R. § 4.118.  

In the instant case, the report of recent VA examination of 
January 1999 is notable for evidence of observable back 
scarring subsequent to excision of lipomas.  The Board notes 
that the diagnosis was mild soft tissue insufficiency of the 
lower back.  

The Board notes that disability evaluations are determined by 
the application of a schedule of ratings which is based on 
"the average impairment of earning capacity." Per 38 C.F.R. 
§ 4.1 (1999), each "disability" must be viewed in relation to 
its history and there is an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (1999) requires each disability must be 
considered from the point of view of the veteran working or 
seeking work.  The provisions of 38 C.F.R. § 4.10 (1999) 
state that, in cases of functional impairment, evaluations 
are to be based upon the lack of usefulness, and medical 
examiners must furnish, in addition to etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classification, full 
description of the effects of the disability upon the 
person's ordinary activity.

The examiner in January 1999 carefully documented findings, 
or lack thereof, regarding the veteran's back scars.  Despite 
the diagnosis, there was no clinical evidence that the scars 
produced any limitation of function or disability whatsoever.  
That is, physical examination of the back showed no reflex, 
sensory or motor deficits.  Additionally, there was no 
evidence of muscle damage as there was no fascial deficit in 
the musculature below the scarring.  There was good gluteal 
tone and the veteran's pelvis was level.  This examiner did 
not report any type of disability, including residual 
functional impairment, pain, tenderness or ulceration, 
associated with the service-connected back scarring.  

The other medical evidence of record also does not indicate 
that the veteran has any disability associated with the 
excision of the lipomas.  The Board recognizes that the 
veteran attributes a feeling of tightness or intermittent 
back pain to the past excision of lipomas.  However, no 
medical examiner relates those symptoms to the service-
connected disability, and the veteran's lay contentions are 
outweighed by the medical evidence of record.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

In determining the disability evaluation for a disability, 
the VA must acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and explain the reasons and bases 
used to support its conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Nevertheless, the Board does not find 
that there is any other DC that is more applicable than those 
listed under 38 C.F.R. § 4.118, in light of the absence of 
any disability that is linked to the lipoma excision.  

For the reasons described above, the claim for a compensable 
rating for residuals of excision of lipomas of the back is 
denied.  Additionally, while the concept of "staged 
ratings" may be theoretically applicable, Fenderson, supra, 
the Board finds that the 0 percent rating is appropriate 
throughout the entire period since the grant of service 
connection.  Therefore, there is no violation of due process 
in the RO's not specifically addressing the matter of staged 
ratings in their adjudication of this issue.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


	


ORDER

A rating in excess of 10 percent for residuals of a left knee 
meniscectomy is denied.

A separate 10 percent evaluation is granted for arthritis of 
the left knee.  

A compensable evaluation for residuals of excision of lipomas 
of the back is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

